DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/15/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number “820” in Fig. 8 is not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Para. [0034], lines 8-9, “because they are not shared by two sub-apertures 14.” should be changed to “because they are not shared by the two sub-apertures 14a, 14b.”; and
Para. [0044], line 6, “each transducer element 802” should be changed to “each transducer element 804”.
Appropriate correction is required.

Claim Objections
Claims 1, 3-9, 11-14, 16-17, and 19-20 are objected to because of the following informalities: 
Claim 1, line 2, the limitation “an ultrasound system, the steps of the method” should be changed to “an ultrasound system, steps of the method” (i.e., delete “the” before “steps” because there is insufficient antecedent basis for “the steps”);
Claim 1, line 3, the limitation “(a) selecting with a computer system, a series of virtual sources” should be changed to “(a) selecting, with a computer system, a series of virtual sources”;
Claim 1, line 11, the limitation “each of the plurality of transmission events” should be changed to “each of the plurality of different transmission events”;
Claim 3, lines 2-3, the limitation “transmitting ultrasound beams from each sub-aperture in each transmission event” should be changed to “transmitting the ultrasound beams from each of the sub-apertures in each of the plurality of different transmission events”;
Claim 4, lines 2-4, the limitation “transmitting ultrasound beams with the spatially overlapping sub-apertures in each transmission event” should be changed to “transmitting the ultrasound beams with the spatially overlapping sub-apertures in each of the plurality of different transmission events”;
Claim 5, lines 2-3, the limitation “realign coded signal data associated with different virtual sources separated in time” should be changed to “realign the coded signal data associated with different virtual sources of the series of virtual sources separated in time”;
Claim 6, line 2, the limitation “for each virtual source” should be changed to “for each virtual source of the series of virtual sources”;
Claim 7, line 2, the limitation “for each virtual source” should be changed to “for each virtual source of the series of virtual sources”;
Claim 8, lines 1-2, the limitation “a number of transducer elements contained in each sub-aperture” should be changed to “a number of the ultrasound transducer elements contained in each of the sub-apertures”;
Claim 9, lines 1-2, the limitation “a number of virtual sources” should be changed to “a number of virtual sources of the series of virtual sources”;
Claim 11, lines 1-3, the limitation “receiving echo signals with respective sub-apertures used to transmit ultrasound beams that formed the respective echo signals” should be changed to “receiving the coded echo signals with the respective sub-apertures used to transmit the ultrasound beams that formed the respective coded echo signals”;
Claim 12, line 2, the limitation “the echo signals” should be changed to “the coded echo signals”;
Claim 13, lines 1-2, the limitation “an ultrasound system, the steps of the method” should be changed to “an ultrasound system, steps of the method” (i.e., delete “the” before “steps” because there is insufficient antecedent basis for “the steps”);
Claim 13, line 3, the limitation “(a) selecting with a computer system, a series of virtual sources” should be changed to “(a) selecting, with a computer system, a series of virtual sources”;
Claim 13, line 12, the limitation “each of the plurality of transmission events” should be changed to “each of the plurality of different transmission events”;
Claim 13, line 15, the limitation “wherein the transmitting of ultrasound beams” should be changed to “wherein the transmitting of the ultrasound beams”;
Claim 14, lines 2-3, the limitation “realign coded signal data associated with different virtual sources separated in time” should be changed to “realign the coded signal data associated with different virtual sources of the series of virtual sources separated in time”;
Claim 16, lines 2-3, the limitation “transmitting ultrasound beams from each sub-aperture in each transmission event” should be changed to “transmitting the ultrasound beams from each of the sub-apertures in each of the plurality of different transmission events”;
Claim 17, lines 2-4, the limitation “an f-number for each virtual source, a lateral location for each virtual source, an axial location for each virtual source, a number of transducer elements contained in each sub-aperture, or a number of virtual sources” should be changed to “an f-number for each virtual source of the series of virtual sources, a lateral location for each virtual source of the series of virtual sources, an axial location for each virtual source of the series of virtual sources, a number of the ultrasound transducer elements contained in each of the sub-apertures, or a number of virtual sources of the series of virtual sources”;
Claim 19, lines 1-3, the limitation “receiving echo signals with respective sub-apertures used to transmit ultrasound beams that formed the respective echo signals” should be changed to “receiving the coded echo signals with the respective sub-apertures used to transmit the ultrasound beams that formed the respective coded echo signals”; and
Claim 20, line 2, the limitation “the echo signals” should be changed to “the coded echo signals”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US Patent 6,048,315, cited in Applicant’s IDS filed 03/15/2019, hereinafter Chiao) in view of Shi et al. (US 2012/0165670 A1, cited in Applicant’s IDS filed 03/15/2019, hereinafter Shi).

Regarding Claim 1, Chiao discloses (Figs. 1-6) a method for ultrafast synthetic transmit aperture imaging with an ultrasound system (see, e.g., Abstract and Col. 2, lines 50-54), the steps of the method comprising:
(a) selecting a series of virtual sources that define sub-apertures of ultrasound transducer elements (transducer elements 12) in an ultrasound transducer array (transducer array 10) (see, e.g., Col. 2, lines 50-54, “The present invention is a method and apparatus for significantly increasing the SNR in synthetic transmit aperture imaging by encoding the transmit signals in orthogonal complementary codes and, in each of N transmits, firing the N point sources simultaneously”, and Col. 3, lines 21-23, “The size of the virtual point source also increases from shallow to deep zones for further SNR gain without compromising quality of the point source”, and Col. 3, lines 52-55, “ultrasound array 10 of separately driven transducer elements 12 in which the transmit aperture is shifted across the array, each transmit aperture having N transmit elements”, and Col. 4, lines 1-6, “transmitting consecutively from different point sources, each with broad area coverage, in order to obtain point-to-point data that are subsequently beamformed. This is illustrated in FIG. 2. A point source comprises a single element 12 or group of elements, phased to form a cylindrical/spherical diverging wave 11”, where the claimed virtual sources correspond to the disclosed point sources); 
(b) applying a coding matrix (see, e.g., Col. 6, lines 18-20, “The orthogonal complementary sets used in a preferred embodiment of the invention are constructed from an orthogonal complementary pair and a Hadamard matrix”, and Col. 7, lines 13-16, “The benefit of using this Hadamard construct over using any other orthogonal complementary sets is that the decoding for the Hadamard construct may be performed using 2N correlations instead of N.sup.2 correlations”); 
(c) acquiring coded signal data from a subject by transmitting ultrasound beams to the subject in each of the plurality of transmission events with the sub-apertures in the ultrasound system (see, e.g., Col. 6, lines 61-67, “The data acquisition for synthetic transmit aperture imaging involves transmitting the code indexed in each row of the GN matrix from N transmit elements. Thus, each column of the GN matrix corresponds to a particular transmitter element position, while each row corresponds to a separate firing. Continuing the previous N=4 example (see Eq. (9)), on the first firing (F1), element positions 1 and 3 transmit”); and
(e) producing an image of the subject from the decoded signal data using the computer system (see, e.g., Col. 4, lines 47-49, “The decoded and beamformed image data are displayed on a video monitor 24 as a single image frame”, and Col. 8, lines 1-14, “The decoded data set D.sub.nm(t) can be beamformed to produce a confocal image. As indicated in FIG. 5, the decoded data for each position p is beamformed in accordance with the formula”).
Chiao does not disclose (a) selecting the series of virtual sources specifically with a computer system; (b) generating coded virtual sources by applying the coding matrix to the series of virtual sources with the computer system, wherein entries in the coding matrix define a characteristic of transmit signals to be applied to the sub-apertures in each of a plurality of different transmission events; (c) acquiring the coded signal data specifically using the respective coded virtual sources and receiving coded echo signals in response thereto; and (d) decoding the coded signal data with the computer system using an inverse of the coding matrix.
However, in the same field of endeavor of ultrasound imaging, Shi discloses (Figs. 1-10) a method comprising: 
(a) selecting, with a computer system, sub-apertures of ultrasound transducer elements in an ultrasound transducer array (transducer arrays 104, 108) (see, e.g., Para. [0046-0048], more specifically Para. [0048], line 5, “The aperture size is selectable”); 
(b) generating coded virtual sources by applying a coding matrix to the series of virtual sources with the computer system, wherein entries in the coding matrix define a characteristic of transmit signals to be applied to the sub-apertures in each of a plurality of different transmission events (see, e.g., Para. [0117], lines 4-30, “a number of point sources 160, generally not consecutive or not all consecutive are fired together to enhance SNR. Several schemes can be used, including the use of spatial (e.g. Hadamard) and temporal (e.g. chirps) encoding… An example of spatial encoding is Hadamard coding. If, for example, there are four point sources 160 on the other side of the skull 132, it may be decided to fire them sequentially according to the sequence: 1 0 0 0 0 1 0 0 0 0 1 0 0 0 0 1 or the following Hadamard sequence can be used: 1 1 1 1 1 1 -1 -1 1 -1 -1 1 1 -1 1 -1 in which 1 represents "on", -1 represents "on" with inverted phase, and 0 represents "off". The receive signals are manipulated to recreate the ones that would have been obtained with the first, i.e., one point source at a time, sequence. The SNR is enhanced here by using several transducers to transmit at one given time. The point sources 160 for Hadamard coding are distributed over the transmitting transducer array 104, 108, as with one-point-source-at-a-time firing”); 
(c) acquiring coded signal data from a subject by transmitting ultrasound beams to the subject in each of the plurality of transmission events with the sub-apertures in the ultrasound system using the respective coded virtual sources and receiving coded echo signals in response thereto (see, e.g., Para. [0105], lines 3-5, “A field point (x.sub.s, y.sub.s, z.sub.s) is a point in the ultrasound subject, e.g., patient, from which a particular ultrasound echo which is to be measured returns”, and Para. [0117], lines 4-8, “a number of point sources 160, generally not consecutive or not all consecutive are fired together to enhance SNR. Several schemes can be used, including the use of spatial (e.g. Hadamard) and temporal (e.g. chirps) encoding, and use of focused beams from the array on the right”); and
(d) decoding the coded signal data with the computer system using an inverse of the coding matrix (see, e.g., Para. [0117], lines 12-17, “the received signals are inverted so as to reconstruct the signals that would have been obtained with contralateral sources 160 that would be as close as possible to the surface of the temporal bone 172, and that would be fired one by one. This is known as spatial decoding. An example of spatial encoding is Hadamard coding”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chiao by including (a) selecting the series of virtual sources specifically with a computer system; (b) generating coded virtual sources by applying the coding matrix to the series of virtual sources with the computer system, wherein entries in the coding matrix define a characteristic of transmit signals to be applied to the sub-apertures in each of a plurality of different transmission events; (c) acquiring the coded signal data specifically using the respective coded virtual sources and receiving coded echo signals in response thereto; and (d) decoding the coded signal data with the computer system using an inverse of the coding matrix, as disclosed by Shi. One of ordinary skill in the art would have been motivated to make this modification in order to enhance/increase the signal-to-noise ratio (SNR), and in order to further enhance visualization in real time, as recognized by Shi (see, e.g., Abstract, and Para. [0007], [0097], [0117], and [0123]). 

Regarding Claim 2, Chiao modified by Shi discloses the method of Claim 1. Chiao further discloses (Figs. 1-6) wherein the coding matrix is a Hadamard coding matrix (see, e.g., Col. 6, lines 18-20, “The orthogonal complementary sets used in a preferred embodiment of the invention are constructed from an orthogonal complementary pair and a Hadamard matrix”, and Col. 7, lines 13-16, “The benefit of using this Hadamard construct over using any other orthogonal complementary sets is that the decoding for the Hadamard construct may be performed using 2N correlations instead of N.sup.2 correlations”).

Regarding Claim 3, Chiao modified by Shi discloses the method of Claim 1. Chiao further discloses (Figs. 1-6) wherein step (c) includes simultaneously transmitting ultrasound beams from each sub-aperture in each transmission event (see, e.g., Col. 4, lines 27-34, “If there are N transmit elements in an array 10 of L.gtoreq.N transducer elements, the N elements are simultaneously activated to transmit unfocused ultrasound waves during each one of the N transmit events. For each transmit event, a different set of N code sequences is applied to the N pulser/receivers by controller 16 to drive the transmit elements”, and Col. 5, lines 27-32, “this means that the N mutually orthogonal complementary sets can be simultaneously transmitted at N transmit positions without any mutual interference at the receive positions after decoding, which allows achievement of one transmit per transmit position”).

Regarding Claim 6, Chiao modified by Shi discloses the method of Claim 1. Chiao further discloses (Figs. 1-6) wherein step (a) includes selecting an f-number for each virtual source (see, e.g., Col. 3, lines 60-65, “The number of transmit elements N is determined by the transmit F-number specified and the transmit focal depth. The receive aperture includes M elements preferably centered at the center of the transmit aperture. The number of receive elements M is determined by the receive F-number specified and the imaging depth”).

Regarding Claim 7, Chiao modified by Shi discloses the method of Claim 1. Chiao does not disclose wherein step (a) includes selecting a lateral location and an axial location for each virtual source.
However, in the same field of endeavor of ultrasound imaging, Shi discloses (Figs. 1-10) wherein step (a) includes selecting a lateral location and an axial location for each virtual source (see, e.g., Para. [0089], lines 1-6, “one of the arrays 104, 108 may be replaced with a small-aperture, single-element transducer 160 as a point source which is physically scanned from point source location to point source location. The arrangement may then be physically reversed for analyzing the contralateral temporal bone 172, 176”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Chiao modified by Shi by including wherein step (a) includes selecting a lateral location and an axial location for each virtual source, as disclosed by Shi. One of ordinary skill in the art would have been motivated to make this modification in order to enhance/increase the signal-to-noise ratio (SNR), and in order to further enhance visualization in real time, as recognized by Shi (see, e.g., Abstract, and Para. [0007], [0097], [0117], and [0123]).

Regarding Claim 8, Chiao modified by Shi discloses the method of Claim 1. Chiao further discloses (Figs. 1-6) wherein step (a) includes selecting a number of transducer elements contained in each sub-aperture (see, e.g., Col. 3, lines 60-67 and Col. 4, lines 1-12, “The number of transmit elements N is determined by the transmit F-number specified and the transmit focal depth. The receive aperture includes M elements preferably centered at the center of the transmit aperture. The number of receive elements M is determined by the receive F-number specified and the imaging depth… transmitting consecutively from different point sources, each with broad area coverage, in order to obtain point-to-point data that are subsequently beamformed. This is illustrated in FIG. 2. A point source comprises a single element 12 or group of elements, phased to form a cylindrical/spherical diverging wave 11. Synthetic transmit aperture imaging coherently combines echoes from several consecutive transmits (shown stippled) to form each image point. The number of transmits per image frame that can be used is limited by tissue motion, and results in a very high frame rate, but with limited image SNR because the number of point sources cannot exceed the number of transmits”).

Regarding Claim 9, Chiao modified by Shi discloses the method of Claim 1. Chiao further discloses (Figs. 1-6) wherein step (a) includes selecting a number of virtual sources (see, e.g., Col. 4, lines 1-12, “transmitting consecutively from different point sources, each with broad area coverage, in order to obtain point-to-point data that are subsequently beamformed. This is illustrated in FIG. 2. A point source comprises a single element 12 or group of elements, phased to form a cylindrical/spherical diverging wave 11. Synthetic transmit aperture imaging coherently combines echoes from several consecutive transmits (shown stippled) to form each image point. The number of transmits per image frame that can be used is limited by tissue motion, and results in a very high frame rate, but with limited image SNR because the number of point sources cannot exceed the number of transmits”).

Regarding Claim 10, Chiao modified by Shi discloses the method of Claim 1. Chiao does not disclose wherein the characteristic of the transmit signals includes at least one of an amplitude, a phase, or a polarity.
However, in the same field of endeavor of ultrasound imaging, Shi discloses (Figs. 1-10) wherein the characteristic of the transmit signals includes at least one of an amplitude, a phase, or a polarity (see, e.g., Para. [0081], lines 5-11, “the beam 164 emitted is formed from one or more propagating short pulses. This pulse contains a certain range of frequencies around the central frequency, which is the frequency of the modulated sine wave. So, several frequencies are acquired by sending a single pulse. Each frequency component of the pulse has an amplitude and a phase”; also see, e.g., Para. [0082], Para. [0117], and Para. [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Chiao modified by Shi by including wherein the characteristic of the transmit signals includes at least one of an amplitude, a phase, or a polarity, as disclosed by Shi. One of ordinary skill in the art would have been motivated to make this modification in order to enhance/increase the signal-to-noise ratio (SNR), and in order to further enhance visualization in real time, as recognized by Shi (see, e.g., Abstract, and Para. [0007], [0097], [0117], and [0123]).

Regarding Claim 11, Chiao modified by Shi discloses the method of Claim 1. Chiao further discloses (Figs. 1-6) wherein step (c) includes receiving echo signals with respective sub-apertures used to transmit ultrasound beams that formed the respective echo signals (see, e.g., Col. 5, lines 57-67 and Col. 6, lines 1-2, “First, the four codes {A.sub.1,B.sub.1,C.sub.1,D.sub.1 } are transmitted at the four transmit positions, respectively, and the return echoes are digitized at each of the receive positions. This is followed, sequentially, by transmission of each of the remaining three groups of four codes {A.sub.i,B.sub.i,C.sub.i,D.sub.i,i=2,3,4} and recording of the resulting echoes for each transmit. At any given receive position, the signal from a particular transmit position can be compressed and isolated from the other transmit positions by summing the cross-correlation between each of the received sequences with the corresponding sequence transmitted from that particular transmit position. For example, the following equation is used to recover the echoes R due to transmit position A”).

Regarding Claim 12, Chiao modified by Shi discloses the method of Claim 1. Chiao further discloses (Figs. 1-6) wherein step (c) includes receiving each of the echo signals with all of the sub-apertures (see, e.g., Col. 5, lines 57-67 and Col. 6, lines 1-2, “First, the four codes {A.sub.1,B.sub.1,C.sub.1,D.sub.1 } are transmitted at the four transmit positions, respectively, and the return echoes are digitized at each of the receive positions. This is followed, sequentially, by transmission of each of the remaining three groups of four codes {A.sub.i,B.sub.i,C.sub.i,D.sub.i,i=2,3,4} and recording of the resulting echoes for each transmit. At any given receive position, the signal from a particular transmit position can be compressed and isolated from the other transmit positions by summing the cross-correlation between each of the received sequences with the corresponding sequence transmitted from that particular transmit position. For example, the following equation is used to recover the echoes R due to transmit position A”).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US Patent 6,048,315, cited in Applicant’s IDS filed 03/15/2019, hereinafter Chiao) in view of Shi et al. (US 2012/0165670 A1, cited in Applicant’s IDS filed 03/15/2019, hereinafter Shi), as applied to Claim 1 above, and further in view of Chiang et al. (US 2008/0294046 A1, cited in Applicant’s IDS filed 03/15/2019, hereinafter Chiang).

Regarding Claim 4, Chiao modified by Shi discloses the method of Claim 1. Chiao modified by Shi does not disclose wherein at least some of the sub-apertures are spatially overlapping sub-apertures and step (c) includes transmitting ultrasound beams with the spatially overlapping sub-apertures in each transmission event spaced apart in time by a time interval.
However, in the same field of endeavor of ultrasound imaging, Chiang discloses wherein at least some of the sub-apertures are spatially overlapping sub-apertures and step (c) includes transmitting ultrasound beams with the spatially overlapping sub-apertures in each transmission event spaced apart in time by a time interval (see, e.g., Para. [0041], lines 15-23, “a sliding scanning process is used in which each successive group of 64 elements slides over one element, resulting in overlapping sub-aperture scanning regions. During sub-aperture scanning, a spatial windowing process is used to reduce image clutter, i.e., energy in the image obtained through the side lobes rather than the main lobe of the array response. Either a dynamically varying spatial window or a truncated non-varying spatial window can be used”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Chiao modified by Shi by including wherein at least some of the sub-apertures are spatially overlapping sub-apertures and step (c) includes transmitting ultrasound beams with the spatially overlapping sub-apertures in each transmission event spaced apart in time by a time interval, as disclosed by Chiang. One of ordinary skill in the art would have been motivated to make this modification in order to reduce image clutter, as recognized by Chiang (see, e.g., Para. [0041]).

Regarding Claim 5, Chiao modified by Shi and Chiang discloses the method of Claim 4. Chiao  does not disclose wherein step (d) includes processing the coded signal data to temporally realign coded signal data associated with different virtual sources separated in time by the time interval.
However, in the same field of endeavor of ultrasound imaging, Shi discloses (Figs. 1-10) wherein step (d) includes processing the coded signal data to temporally realign coded signal data associated with different virtual sources separated in time by the time interval (see, e.g., Para. [0117], lines 4-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Chiao modified by Shi and Chiang by including wherein step (d) includes processing the coded signal data to temporally realign coded signal data associated with different virtual sources separated in time by the time interval, as disclosed by Shi. One of ordinary skill in the art would have been motivated to make this modification in order to enhance/increase the signal-to-noise ratio (SNR), and in order to further enhance visualization in real time, as recognized by Shi (see, e.g., Abstract, and Para. [0007], [0097], [0117], and [0123]).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US Patent 6,048,315, cited in Applicant’s IDS filed 03/15/2019, hereinafter Chiao) in view of Shi et al. (US 2012/0165670 A1, cited in Applicant’s IDS filed 03/15/2019, hereinafter Shi), and further in view of Chiang et al. (US 2008/0294046 A1, cited in Applicant’s IDS filed 03/15/2019, hereinafter Chiang).

Regarding Claim 13, Chiao discloses (Figs. 1-6) a method for ultrafast synthetic transmit aperture imaging with an ultrasound system (see, e.g., Abstract and Col. 2, lines 50-54), the steps of the method comprising:
(a) selecting with a computer system, a series of virtual sources that define sub-apertures of ultrasound transducer elements (transducer elements 12) in an ultrasound transducer array (transducer array 10) (see, e.g., Col. 2, lines 50-54, “The present invention is a method and apparatus for significantly increasing the SNR in synthetic transmit aperture imaging by encoding the transmit signals in orthogonal complementary codes and, in each of N transmits, firing the N point sources simultaneously”, and Col. 3, lines 21-23, “The size of the virtual point source also increases from shallow to deep zones for further SNR gain without compromising quality of the point source”, and Col. 3, lines 52-55, “ultrasound array 10 of separately driven transducer elements 12 in which the transmit aperture is shifted across the array, each transmit aperture having N transmit elements”, and Col. 4, lines 1-6, “transmitting consecutively from different point sources, each with broad area coverage, in order to obtain point-to-point data that are subsequently beamformed. This is illustrated in FIG. 2. A point source comprises a single element 12 or group of elements, phased to form a cylindrical/spherical diverging wave 11”, where the claimed virtual sources correspond to the disclosed point sources); 
(b) applying a coding matrix (see, e.g., Col. 6, lines 18-20, “The orthogonal complementary sets used in a preferred embodiment of the invention are constructed from an orthogonal complementary pair and a Hadamard matrix”, and Col. 7, lines 13-16, “The benefit of using this Hadamard construct over using any other orthogonal complementary sets is that the decoding for the Hadamard construct may be performed using 2N correlations instead of N.sup.2 correlations”); 
(c) acquiring coded signal data from a subject by transmitting ultrasound beams to the subject in each of the plurality of transmission events with the sub-apertures in the ultrasound system (see, e.g., Col. 6, lines 61-67, “The data acquisition for synthetic transmit aperture imaging involves transmitting the code indexed in each row of the GN matrix from N transmit elements. Thus, each column of the GN matrix corresponds to a particular transmitter element position, while each row corresponds to a separate firing. Continuing the previous N=4 example (see Eq. (9)), on the first firing (F1), element positions 1 and 3 transmit”); and 
(e) producing an image of the subject from the decoded signal data using the computer system (see, e.g., Col. 4, lines 47-49, “The decoded and beamformed image data are displayed on a video monitor 24 as a single image frame”, and Col. 8, lines 1-14, “The decoded data set D.sub.nm(t) can be beamformed to produce a confocal image. As indicated in FIG. 5, the decoded data for each position p is beamformed in accordance with the formula”).
Chiao does not disclose (a) selecting the series of virtual sources that define the sub-apertures specifically with a computer system, wherein at least some of the sub-apertures are spatially overlapping; (b) generating coded virtual sources by applying the coding matrix to the series of virtual sources with the computer system, wherein entries in the coding matrix define a characteristic of transmit signals to be applied to the sub-apertures in each of a plurality of different transmission events; (c) acquiring the coded signal data specifically using the respective coded virtual sources and receiving coded echo signals in response thereto, wherein the transmitting of ultrasound beams with spatially overlapping sub-apertures is spaced apart in time by a time interval; and (d) decoding the coded signal data with the computer system using an inverse of the coding matrix.
However, in the same field of endeavor of ultrasound imaging, Shi discloses (Figs. 1-10) a method comprising:
(a) selecting, with a computer system, sub-apertures of ultrasound transducer elements in an ultrasound transducer array (transducer arrays 104, 108) (see, e.g., Para. [0046-0048], more specifically Para. [0048], line 5, “The aperture size is selectable”); 
(b) generating coded virtual sources by applying a coding matrix to the series of virtual sources with the computer system, wherein entries in the coding matrix define a characteristic of transmit signals to be applied to the sub-apertures in each of a plurality of different transmission events (see, e.g., Para. [0117], lines 4-30, “a number of point sources 160, generally not consecutive or not all consecutive are fired together to enhance SNR. Several schemes can be used, including the use of spatial (e.g. Hadamard) and temporal (e.g. chirps) encoding… An example of spatial encoding is Hadamard coding. If, for example, there are four point sources 160 on the other side of the skull 132, it may be decided to fire them sequentially according to the sequence: 1 0 0 0 0 1 0 0 0 0 1 0 0 0 0 1 or the following Hadamard sequence can be used: 1 1 1 1 1 1 -1 -1 1 -1 -1 1 1 -1 1 -1 in which 1 represents "on", -1 represents "on" with inverted phase, and 0 represents "off". The receive signals are manipulated to recreate the ones that would have been obtained with the first, i.e., one point source at a time, sequence. The SNR is enhanced here by using several transducers to transmit at one given time. The point sources 160 for Hadamard coding are distributed over the transmitting transducer array 104, 108, as with one-point-source-at-a-time firing”); 
(c) acquiring coded signal data from a subject by transmitting ultrasound beams to the subject in each of the plurality of transmission events with the sub-apertures in the ultrasound system using the respective coded virtual sources and receiving coded echo signals in response thereto (see, e.g., Para. [0105], lines 3-5, “A field point (x.sub.s, y.sub.s, z.sub.s) is a point in the ultrasound subject, e.g., patient, from which a particular ultrasound echo which is to be measured returns”, and Para. [0117], lines 4-8, “a number of point sources 160, generally not consecutive or not all consecutive are fired together to enhance SNR. Several schemes can be used, including the use of spatial (e.g. Hadamard) and temporal (e.g. chirps) encoding, and use of focused beams from the array on the right”); and
(d) decoding the coded signal data with the computer system using an inverse of the coding matrix (see, e.g., Para. [0117], lines 12-17, “the received signals are inverted so as to reconstruct the signals that would have been obtained with contralateral sources 160 that would be as close as possible to the surface of the temporal bone 172, and that would be fired one by one. This is known as spatial decoding. An example of spatial encoding is Hadamard coding”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chiao by including (a) selecting the series of virtual sources that define the sub-apertures specifically with a computer system; (b) generating coded virtual sources by applying the coding matrix to the series of virtual sources with the computer system, wherein entries in the coding matrix define a characteristic of transmit signals to be applied to the sub-apertures in each of a plurality of different transmission events; (c) acquiring the coded signal data specifically using the respective coded virtual sources and receiving coded echo signals in response thereto; and (d) decoding the coded signal data with the computer system using an inverse of the coding matrix, as disclosed by Shi. One of ordinary skill in the art would have been motivated to make this modification in order to enhance/increase the signal-to-noise ratio (SNR), and in order to further enhance visualization in real time, as recognized by Shi (see, e.g., Abstract, and Para. [0007], [0097], [0117], and [0123]).
Chiao modified by Shi still does not disclose (a) wherein at least some of the sub-apertures are spatially overlapping; and (c) wherein the transmitting of ultrasound beams with spatially overlapping sub-apertures is spaced apart in time by a time interval. 
However, in the same field of endeavor of ultrasound imaging, Chiang discloses (a) wherein at least some of the sub-apertures are spatially overlapping; and (c) wherein the transmitting of ultrasound beams with spatially overlapping sub-apertures is spaced apart in time by a time interval (see, e.g., Para. [0041], lines 15-23, “a sliding scanning process is used in which each successive group of 64 elements slides over one element, resulting in overlapping sub-aperture scanning regions. During sub-aperture scanning, a spatial windowing process is used to reduce image clutter, i.e., energy in the image obtained through the side lobes rather than the main lobe of the array response. Either a dynamically varying spatial window or a truncated non-varying spatial window can be used”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Chiao modified by Shi by including (a) wherein at least some of the sub-apertures are spatially overlapping; and (c) wherein the transmitting of ultrasound beams with spatially overlapping sub-apertures is spaced apart in time by a time interval, as disclosed by Chiang. One of ordinary skill in the art would have been motivated to make this modification in order to reduce image clutter, as recognized by Chiang (see, e.g., Para. [0041]).

Regarding Claim 14, Chiao modified by Shi and Chiang discloses the method of Claim 13. Chiao  does not disclose wherein step (d) includes processing the coded signal data to temporally realign coded signal data associated with different virtual sources separated in time by the time interval.
However, in the same field of endeavor of ultrasound imaging, Shi discloses (Figs. 1-10) wherein step (d) includes processing the coded signal data to temporally realign coded signal data associated with different virtual sources separated in time by the time interval (see, e.g., Para. [0117], lines 4-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Chiao modified by Shi and Chiang by including wherein step (d) includes processing the coded signal data to temporally realign coded signal data associated with different virtual sources separated in time by the time interval, as disclosed by Shi. One of ordinary skill in the art would have been motivated to make this modification in order to enhance/increase the signal-to-noise ratio (SNR), and in order to further enhance visualization in real time, as recognized by Shi (see, e.g., Abstract, and Para. [0007], [0097], [0117], and [0123]). 

Regarding Claim 15, Chiao modified by Shi and Chiang discloses the method of Claim 13. Chiao further discloses (Figs. 1-6) wherein the coding matrix is a Hadamard coding matrix (see, e.g., Col. 6, lines 18-20, “The orthogonal complementary sets used in a preferred embodiment of the invention are constructed from an orthogonal complementary pair and a Hadamard matrix”, and Col. 7, lines 13-16, “The benefit of using this Hadamard construct over using any other orthogonal complementary sets is that the decoding for the Hadamard construct may be performed using 2N correlations instead of N.sup.2 correlations”).

Regarding Claim 16, Chiao modified by Shi and Chiang discloses the method of Claim 13. Chiao further discloses (Figs. 1-6) wherein step (c) includes simultaneously transmitting ultrasound beams from each sub-aperture in each transmission event (see, e.g., Col. 4, lines 27-34, “If there are N transmit elements in an array 10 of L.gtoreq.N transducer elements, the N elements are simultaneously activated to transmit unfocused ultrasound waves during each one of the N transmit events. For each transmit event, a different set of N code sequences is applied to the N pulser/receivers by controller 16 to drive the transmit elements”, and Col. 5, lines 27-32, “this means that the N mutually orthogonal complementary sets can be simultaneously transmitted at N transmit positions without any mutual interference at the receive positions after decoding, which allows achievement of one transmit per transmit position”).

Regarding Claim 17, Chiao modified by Shi and Chiang discloses the method of Claim 13. Chiao further discloses (Figs. 1-6) wherein step (a) includes selecting at least one of an f-number for each virtual source (see, e.g., Col. 3, lines 60-65, “The number of transmit elements N is determined by the transmit F-number specified and the transmit focal depth. The receive aperture includes M elements preferably centered at the center of the transmit aperture. The number of receive elements M is determined by the receive F-number specified and the imaging depth”), a number of transducer elements contained in each sub-aperture (see, e.g., Col. 3, lines 60-67 and Col. 4, lines 1-12, “The number of transmit elements N is determined by the transmit F-number specified and the transmit focal depth. The receive aperture includes M elements preferably centered at the center of the transmit aperture. The number of receive elements M is determined by the receive F-number specified and the imaging depth… transmitting consecutively from different point sources, each with broad area coverage, in order to obtain point-to-point data that are subsequently beamformed. This is illustrated in FIG. 2. A point source comprises a single element 12 or group of elements, phased to form a cylindrical/spherical diverging wave 11. Synthetic transmit aperture imaging coherently combines echoes from several consecutive transmits (shown stippled) to form each image point. The number of transmits per image frame that can be used is limited by tissue motion, and results in a very high frame rate, but with limited image SNR because the number of point sources cannot exceed the number of transmits”), or a number of virtual sources (see, e.g., Col. 4, lines 1-12, “transmitting consecutively from different point sources, each with broad area coverage, in order to obtain point-to-point data that are subsequently beamformed. This is illustrated in FIG. 2. A point source comprises a single element 12 or group of elements, phased to form a cylindrical/spherical diverging wave 11. Synthetic transmit aperture imaging coherently combines echoes from several consecutive transmits (shown stippled) to form each image point. The number of transmits per image frame that can be used is limited by tissue motion, and results in a very high frame rate, but with limited image SNR because the number of point sources cannot exceed the number of transmits”).
Chiao does not disclose wherein step (a) includes selecting at least one of a lateral location for each virtual source, or an axial location for each virtual source.
However, in the same field of endeavor of ultrasound imaging, Shi discloses (Figs. 1-10) wherein step (a) includes selecting at least one of a lateral location for each virtual source, or an axial location for each virtual source (see, e.g., Para. [0089], lines 1-6, “one of the arrays 104, 108 may be replaced with a small-aperture, single-element transducer 160 as a point source which is physically scanned from point source location to point source location. The arrangement may then be physically reversed for analyzing the contralateral temporal bone 172, 176”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Chiao modified by Shi and Chiang by including wherein step (a) includes selecting at least one of a lateral location for each virtual source, or an axial location for each virtual source, as disclosed by Shi. One of ordinary skill in the art would have been motivated to make this modification in order to enhance/increase the signal-to-noise ratio (SNR), and in order to further enhance visualization in real time, as recognized by Shi (see, e.g., Abstract, and Para. [0007], [0097], [0117], and [0123]).

Regarding Claim 18, Chiao modified by Shi and Chiang discloses the method of Claim 13. Chiao  does not disclose wherein the characteristic of the transmit signals includes at least one of an amplitude, a phase, or a polarity.
However, in the same field of endeavor of ultrasound imaging, Shi discloses (Figs. 1-10) wherein the characteristic of the transmit signals includes at least one of an amplitude, a phase, or a polarity (see, e.g., Para. [0081], lines 5-11, “the beam 164 emitted is formed from one or more propagating short pulses. This pulse contains a certain range of frequencies around the central frequency, which is the frequency of the modulated sine wave. So, several frequencies are acquired by sending a single pulse. Each frequency component of the pulse has an amplitude and a phase”; also see, e.g., Para. [0082], Para. [0117], and Para. [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Chiao modified by Shi and Chiang by including wherein the characteristic of the transmit signals includes at least one of an amplitude, a phase, or a polarity, as disclosed by Shi. One of ordinary skill in the art would have been motivated to make this modification in order to enhance/increase the signal-to-noise ratio (SNR), and in order to further enhance visualization in real time, as recognized by Shi (see, e.g., Abstract, and Para. [0007], [0097], [0117], and [0123]).

Regarding Claim 19, Chiao modified by Shi and Chiang discloses the method of Claim 13. Chiao further discloses (Figs. 1-6) wherein step (c) includes receiving echo signals with respective sub-apertures used to transmit ultrasound beams that formed the respective echo signals (see, e.g., Col. 5, lines 57-67 and Col. 6, lines 1-2, “First, the four codes {A.sub.1,B.sub.1,C.sub.1,D.sub.1 } are transmitted at the four transmit positions, respectively, and the return echoes are digitized at each of the receive positions. This is followed, sequentially, by transmission of each of the remaining three groups of four codes {A.sub.i,B.sub.i,C.sub.i,D.sub.i,i=2,3,4} and recording of the resulting echoes for each transmit. At any given receive position, the signal from a particular transmit position can be compressed and isolated from the other transmit positions by summing the cross-correlation between each of the received sequences with the corresponding sequence transmitted from that particular transmit position. For example, the following equation is used to recover the echoes R due to transmit position A”).

Regarding Claim 20, Chiao modified by Shi and Chiang discloses the method of Claim 13. Chiao further discloses (Figs. 1-6) wherein step (c) includes receiving each of the echo signals with all of the sub-apertures (see, e.g., Col. 5, lines 57-67 and Col. 6, lines 1-2, “First, the four codes {A.sub.1,B.sub.1,C.sub.1,D.sub.1 } are transmitted at the four transmit positions, respectively, and the return echoes are digitized at each of the receive positions. This is followed, sequentially, by transmission of each of the remaining three groups of four codes {A.sub.i,B.sub.i,C.sub.i,D.sub.i,i=2,3,4} and recording of the resulting echoes for each transmit. At any given receive position, the signal from a particular transmit position can be compressed and isolated from the other transmit positions by summing the cross-correlation between each of the received sequences with the corresponding sequence transmitted from that particular transmit position. For example, the following equation is used to recover the echoes R due to transmit position A”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793